DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed March 14, 2022, has been entered.  Prior to the amendment, claims 1-19 were pending in the application.  In the amendment, claims 2 and 18 are canceled.  Accordingly, after entry of the amendment, claims 1, 3-17, and 19 are pending; of these, claims 1 and 12 are independent.  All of the currently pending claims have been examined in the present Office action.

Claim Rejections - 35 USC § 112
4.	Claims 1, 3-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the last two lines of independent claims 1 and 12, the recitations “at a side surface of the feed beam” and “inserted from a side of the drilling unit” are indefinite; no directions are established by the claim language for either the drilling unit or the feed beam, such that a “side” of the drilling unit and/or the feed beam has a definite meaning.
	In line 9 of claim 12, “the apparatus” lacks proper antecedent basis in the claims.

Claim Rejections - 35 USC § 102
5.	Claims 1, 3-4, 7, 9-10, 12-13, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scolari et al., EPO Patent Application Publication No. EP-3330482-A (“Scolari”).
Scolari discloses an apparatus (e.g., wrapping unit 24; see Figs. 2-3) arranged for feeding a tube insert (see sheath material 251 in Fig. 4) inside a drill hole (bore 40). The apparatus includes a support device (e.g., reel 242; Fig. 3) for supporting an elongated tube element blank (e.g., the sheath 251 housed on the reel 242), the blank having capacity for supporting a plurality of the tube inserts.  Scolari further discloses a feeding device (i.e., the feeding device 243 and/or the feeding device 249) for moving a front end of the tube element blank (i.e., one of the separated inserts) longitudinally inside a drill hole 40 (see paragraph [0038]) and a separation device for detaching tube inserts from the blank; the separation device is a cutting device (i.e., cable severing unit 32; see Fig. 5e and paragraph [0042]).  With reference to Fig. 5e, the cutting device 32 is arranged at a front end portion of a feed beam of a drilling unit 26.  The apparatus (see the wrapping unit 24 in Fig. 5e) is arranged at a side surface of the feed beam such that inserts (see the sheath 251 in Fig. 5e) are inserted from a side of the drilling unit 26 (see Fig. 5e).
With respect to claims 3-4, Scolari discloses that the sheath material 251 may be a plastic tube (see paragraph [0033]).
With respect to claim 7, the Scolari tube element blank has a rod-like configuration.
With respect to claim 9, Scolari further discloses a rock drilling rig (e.g., Fig. 2) including a movable carrier (vehicle 22), a drilling unit 26, including a feed beam (see the drill rod 36 shown advanced to the bottom of the hole 40 in Fig. 5a), and a drilling boom (i.e., the articulated arm on which the drilling unit 26 is mounted; see Fig. 2).
With respect to claim 19, Scolari discloses at least one gripping device (e.g., the  feeding device 249).

Claim Rejections - 35 USC § 103
6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scolari as applied to claim 1 above.
As discussed above, Scolari discloses all of the limitations of claim 1.  Scolari does not, however, disclose a separation device specifically configured to detach tube inserts of maximum 1000 mm length, as recited in claim 5.  It is considered, however, that the necessary or desired maximum length tube inserts would largely be dependent on various site/application-specific factors, such as the diameter and depth of the holes and the nature of the ground material being penetrated.  Accordingly, one of ordinary skill in the art could readily have arrived at the claimed range simply through the application of known design considerations and/or common sense.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 421 (2007) (“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”); also, see MPEP 2144.05 II.  Applicant has not demonstrated any criticality associated with the maximum length range recited.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed to configure the Scolari machine to detach tube inserts having a maximum length within the range recited.

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Scolari as applied to claim 1 above, and further in view of Ericsson et al., U.S. Patent Application Publication No. 2013/0216312 (“Ericsson”).
As discussed above, Scolari discloses all of the limitations of claim 1.  Scolari does not, however, specifically disclose a control unit for automatic control, as recited in claim 8.
In the same field of endeavor, Ericsson discloses an apparatus (see e.g., Figs. 3A - 3D) arranged for feeding a tube insert (e.g., one of the pipes 207, 208, 209 in Fig. 2) inside a drill hole (e.g., one of the holes 202, 203, 204 in Fig. 2).  Ericsson teaches the use of a control unit 110 (Fig. 1) that controls operation of the apparatus automatically (see paragraph [0047] and claim 11).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Ericsson, to provide the Scolari apparatus with a control unit, in order to facilitate automated operation thereof.

8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Scolari as applied to claim 9 above, and further in view of Kuittinen et al., U.S. Patent Application Publication No. 2013/0228377 (“Kuittinen”).
As discussed above, Scolari discloses all of the limitations of claim 9.  Scolari does not, however, specifically disclose the apparatus mounted on a dedicated boom, as recited in claim 11.
In the same field of endeavor, Kuittinen discloses a rock drilling rig 1 having a boom-mounted rock drilling machine 6 in which a drill tool 9 is moved longitudinally along a feed beam 5 by a feeding device 7 that includes a pressure medium operated cylinder (see Fig. 1 and paragraph [0031]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Kuittinen, to provide the Scolari drilling rig with a second dedicated boom for the wrapping unit 24, in order to configure the rig to perform work more quickly.

Allowable Subject Matter
9.	Claims 6 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
10.	Applicant’s arguments submitted with the response filed March 14, 2022, have been fully considered, as addressed below.
Applicant argues, on page 8 of the response, that Scolari discloses a cutting tool 244 that provides a longitudinal slit in the wall of a plastic tube and that, furthermore, is not located at an end portion of a feed beam, as recited in the amended independent claims.  In response, it is pointed out that Scolari also discloses another cutting tool; i.e., a cable severing tool 32 that cuts the cable (and the surrounding elongated tube element) to a desired length (Scolari [0012]: “Both, cable and sheath material may be cut to length in dependence on the requirements of the specific bolt installation”).  With reference to Fig. 5e, the cable severing tool 32 is shown positioned at a front end portion of a feed beam of a drilling unit (note the drill unit 26).  Further, the remainder of the feeding apparatus (i.e., the wrapping unit 24) is shown positioned off to one side of the feed beam, such that inserts are inserted from the side (note the plastic tube material 251 in Fig. 5e).

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        27 June 2022 s